Citation Nr: 0633494	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  02-13 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for blindness, right 
eye. 

2. Entitlement to service connection for migraine headache 
due to a head injury.

3. Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and mother



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had service in the United States Navy Reserve 
(USNR) from March 1985 to March 1987; and the service 
department has verified that he did undergo active duty for 
training from March 29, 1985 to July 3, 1985.  His service 
records do not reflect any active military service, or other 
periods of active duty training (ADT), or periods of inactive 
duty training (IDT).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The appellant testified at personal hearings at the RO in 
November 2002 and September 2005. Transcripts are in the 
file.


FINDING OF FACT

1.  The appellant sustained serious injuries in a motorcycle 
accident (MVA) occurring on October [redacted], 1985.

2.  The lay evidence is inconsistent and, based on the 
objective evidence and circumstances of travel, is not 
credible.

3.  The appellant was not proceeding directly to authorized 
IDT in October 1985. 



CONCLUSION OF LAW

The appellant was not on inactive duty training at the time 
of his MVA on October [redacted], 1985.  38 U.S.C.A. §§ 101(23), 
106(d), 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.6, 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2001 
correspondence, and the July 2002 statement of the case (SOC) 
and multiple supplemental statements of the case (SSOCs), 
generally fulfills the provisions of 38 U.S.C.A. § 5103(a), 
save for a failure to provide notice addressing the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities for which service 
connection was claimed.  The claims were readjudicated in a 
March 2006 SSOC. The rating decision, SOC, and SSOCs in 
particular notified the veteran that his claims were being 
denied because the evidence of record did not show that at 
the time he was involved in an MVA on October [redacted], 1985, he was 
proceeding directly to his Naval Reserve unit for inactive 
duty training.

The failure to provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date is harmless because the preponderance of the evidence is 
against the appellant's claims.  Hence, any questions 
regarding what rating or effective date would be assigned are 
moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background
 
In April 1999 the appellant submitted a claim of entitlement 
to service connection for multiple injuries resulting from a 
motorcycle accident (MVA) in 1985.  In connection with this 
claim he reported that he was traveling by motorcycle 
to attend a weekend drill with his USNR unit when he was 
involved in an accident.  The accident resulted in serious 
head trauma, right eye blindness, migraine headaches, and a 
seizure disorder.  

On file are extensive private hospitalization records dated 
from October 1985.  An emergency room record dated October [redacted], 
1985, at 2:00 AM, reveals that the appellant was in a 
motorcycle accident.  He was transferred from St. James 
Hospital, after the initial treatment of injuries, to St. 
Joseph's Hospital for neurosurgery.  The treating physician 
at St. Joseph's Hospital noted that the appellant's friends 
reported that he had been drinking and rode a motorcycle off 
the road and into the woods apparently hitting some trees.  
During his hospitalization he became belligerent and 
threatened harm to his nurses.  As a result he was 
transferred to a psychiatric hospital for further 
observation.

As a result of his accident, he sustained severe head trauma, 
multiple facial lacerations, and loss of vision in his right 
eye.  He subsequently was noted to have a seizure disorder 
and organic brain damage.

In a July 1987 private hospital psychological intake record 
it was noted the appellant was readmitted as a result of 
episodic explosive behavior related to drinking.  He had 
recently sustained a knee injury in a low speed MVA in a 
friend's driveway. Drinking on his part was admitted.  The 
report noted his previous admission to the hospital was in 
October 1985 when he had been involved in a motorcycle 
accident and suffered head injuries, right temporal lobe 
injuries, and blindness in the right eye.  At that time he 
reported being at, "a big party," and becoming drunk.  He 
convinced a friend to allow him to take his motorcycle for a 
ride in the woods without a helmet and was subsequently 
injured.  

In December 1999, the appellant submitted a Report of 
Accidental Injury (VA Form 21-4176).  He claimed that he was 
driving to his USNR unit to drill when he lost control of the 
motorcycle and had the accident.   

The Board is in receipt of the appellant's USNR personnel 
records.  These do not contain any letter from the USNR unit 
informing him of any scheduled training assembly on or about 
October [redacted], 1985.  The records reveal that he underwent basic 
training from March to July 1985.  He was transferred to the 
New York Naval Reserve Maintenance Training Facility  
beginning in October 1985.  He did not, however, attend any 
scheduled drills or earn any retirement points.  He was 
subsequent found physically unqualified for service and 
discharged from the USNR in March 1987.

At a September 2005 hearing before a hearing officer, the 
appellant testified that he was in the reserves and planning 
on going full time into the Navy.  He noted that he had an 
eight year contract with the Navy.  

His mother testified she recalled the night of the accident 
because it was her twins eleventh birthday.  She remembered 
receiving a call from the hospital telling her that the 
appellant had been hit by a truck.  While he was in surgery 
she called the USNR and they told her that the appellant was 
being discharged from service as a result of his injuries.  

The file contains lay statements from the appellant's mother 
stating that she knew her son was trying to get a ride to 
attend his weekend drill.  Other lay statements from friends 
who attended the party the night of the accident recalled the 
appellant telling them that he was in the USNR, and was 
looking for a ride to his unit.  He also stated that he was 
leaving that day to go into the Navy.

Analysis

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the appellant's service for 
purposes of establishing basic eligibility. A "veteran" is an 
individual who served in the active military, naval, or air 
service, and who was discharged or released under conditions 
other than dishonorable. 38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2005).

Reserve and National Guard service generally means ADT and 
IDT. ADT is full time duty for training purposes performed by 
Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 
316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(c) (2005). Basically, this refers to 
the two weeks of annual training, sometimes referred to as 
"summer camp," that each Reservist or National Guardsman must 
perform each year. It can also refer to the Reservist's or 
Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2005). 
Basically, this refers to the twelve weekend drills that each 
Reservist or National Guardsman must perform each year. These 
drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined. In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT. 38 U.S.C.A. §§ 
1111, 1112, 1137 (West 2002); 38 C.F.R. § 3.307 (2005).

Any individual who is disabled from an injury incurred while 
proceeding directly to or returning directly from authorized 
inactive duty training is deemed to have been on inactive 
duty training at the time such injury was incurred.  In 
determining whether the individual was disabled from an 
injury so incurred, VA shall take into account the hour on 
which the individual began the travel, the hour on which such 
individual was scheduled to arrive for duty, the method of 
travel, the itinerary, the manner in which the travel was 
performed, and the immediate cause of disability.  Whenever 
any claim is filed alleging that the claimant is entitled to 
benefits by these provisions, the burden of proof shall be on 
the claimant.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

According to the Court's decision in Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), the Board is required to make a 
determination on the credibility of evidence and weigh 
credible evidence.  Based on the following analysis, the 
Board finds that the evidence presented by the appellant is 
not credible.

The veteran reported that he borrowed a friend's motorcycle 
so he could travel on October [redacted], 1985 to attend a USNR 
weekend training assembly.  The Board takes note that the 
records indicate that the accident occurred at 2:00 AM on 
Sunday, an unusual time to be traveling to attend a weekend 
drill which typically begins on a Saturday morning.

As noted above, 38 U.S.C.A. § 106(d) requires evidence that 
the appellant was "proceeding directly" to his place of 
duty.  To "proceed" is to go on in an orderly regulated way.  
To be "direct" is to proceed from one point to another in 
time or space without deviation or interruption; as from 
point to point without deviation.  WEBSTER'S NINTH NEW 
COLLEGIATE DICTIONARY 358, 937 (1985).

Without further noting the lack of any evidence in the file 
of a scheduled weekend drill, which typically would have been 
scheduled to begin on a Saturday morning; the Board finds it 
implausible for him to have been "proceeding directly" to his 
USNR unit to report for duty, if he was involved in an MVA at 
2:00AM on Sunday morning October [redacted], 1985.  Likewise, if he 
was traveling to attend a weekend drill scheduled to begin on 
Saturday, October 12, 1985, he would not likely have begun 
his journey six days before his scheduled drill.  

The record contains other evidence that damages his 
credibility as a whole.  For example, medical records at the 
time of the MVA notes he had been drinking at a party, and 
decided to ride a motorcycle through the woods, without a 
helmet, at approximately 2:00 AM in the morning.  Given the 
evidence of record, the Board finds his current account 
incredible.

It is the claimant's burden to prove that he was injured 
while "proceeding directly" to his USNR drill site.  38 
U.S.C.A. § 106(d).  After carefully reviewing all of the 
evidence, the Board finds that he has failed to fulfill this 
burden.  As discussed above, the testimony provided by him 
and his mother is not credible.  Their testimony in 
particular is at odds with his earlier written statements and 
testimony, as well as with the objective evidence of record.  
Moreover, the time of departure and method of travel advanced 
by him and his friends does not suggest that he was 
proceeding directly en route to weekend IDT on Sunday, 
October [redacted], 1985.  As the lay evidence is not credible, the 
benefit of the doubt rule is not for application in this 
case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
benefit sought on appeal is denied. 



ORDER

As the appellant was not directly en route to IDT at the time 
of his MVA on October [redacted], 1985, the appeal claiming 
entitlement to service connection for various disorders is 
denied. 


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


